DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
“from the pivotal shaft a direction” should read: “from the pivotal shaft in a direction”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites: “connected to a medial side”.  It is unclear upon review of the specification and drawings what is considered to be a “medial side”.  
Claims 7 and 8 recite “the pivotal shaft” which lacks antecedent basis.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-8 and 10-12 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Mitterdorf (AT 389029).
Regarding claims 1, 6 and 7, Mitterdorf discloses a sickle drive comprising: an enclosure (4); a rotatable gear (11) within the enclosure for rotation about a generally upstanding rotational axis; a drive arm (17) within the enclosure, the drive arm having a first end eccentrically connected to the rotatable gear (via crank pin 16), and a second end opposite the first end, the drive arm extending substantially laterally of the rotatable gear (arm 17 is considered to extend substantially laterally as this direction is in no reference to another direction); a pivot shaft (19) within the enclosure; a pivot arm (19’) within the enclosure, the pivot arm having a first end pivotably connected to the second end of the drive arm (via pin 17’), and a second end opposite the first end and operatively connected to the pivot shaft (Figure 3), the pivot arm extending substantially transverse to a longitudinal axis of the drive arm (pivot arm 19’ is transverse to drive arm 17); and a sickle drive arm (24) operatively connected to the pivot shaft and extending out of the enclosure (arm 24 is attached to the top of the pivot shaft 19 and the structure extends out of enclosure 4), wherein the sickle drive arm is axially spaced from the pivot arm along a longitudinal axis of the pivot shaft (Figure 2).

Regarding claim 2, Mitterdorf discloses wherein the drive arm extends in a substantially lateral direction within the enclosure (Drive arm 17 is considered to extend laterally as this direction is in reference to no other element).

Regarding claim 3, Mitterdorf discloses wherein the drive arm extends in a widthwise direction of the enclosure (Drive arm 17 is considered to extend in a widthwise direction as its extension makes the enclosure 4 wider).

Regarding claim 4, Mitterdorf discloses wherein the drive arm is connected to a medial side of the pivot arm (Figure 3).

Regarding claim 5, Mitterdorf discloses wherein the pivot arm extends substantially perpendicular to the longitudinal axis of the drive arm (Figure 3).

Regarding claim 8, Mitterdorf discloses wherein the knife arm extends away from the pivotal shaft a direction substantially opposite a direction the pivotal element extends away from the pivotal shaft (Figures 2 and 3 show that arms 24 and 19’ extend in substantially opposite directions).

Regarding claim 10, Mitterdorf discloses wherein the gear arrangement is a substantially disc- shaped gear and the eccentric element is a substantially disc-shaped eccentric element (Disc 11 is considered to be disc shaped as well as eccentric element 16).

Regarding claim 11, Mitterdorf discloses wherein the gear arrangement is adjacent the eccentric element (Disc 11 is considered to be adjacent eccentric elements 15/16).

Regarding claim 12, Mitterdorf discloses wherein the gear arrangement has a major side face facing a major side face of the eccentric element (The claim is deemed moot as every element is considered to comprise a “major face side” facing one another in some way).


Claim(s) 6, 7 and 9-12 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Evans (USPN 2942483).
Regarding claim 6, Evans discloses a sickle drive (10) comprising: a gear arrangement (25) for rotation about a rotational axis; a drive arm (40) having a first end that includes an eccentric element (37) connected to the gear arrangement (column3 lines 6-9), and a second end opposite the first end, the drive arm extending away from gear arrangement; a pivot element (44) having a first end pivotably connected to the second end of the drive arm (via pivot bolt or pin 47), and a second end opposite the first end and operatively connected to a pivotal axis (46), the pivot element extending substantially transverse to a longitudinal axis of the drive arm; and a knife arm (49) operatively connected to the pivotal axis (Knife arm 49 is operatively connected to pivotal axis 46 via pivot element 44). 

Regarding claim 7, Evans discloses wherein the knife arm is axially spaced from the pivot element along a longitudinal axis of a pivotal shaft (Figure 7 shows that arm 49 is spaced from element 44).

Regarding claim 9, Evans discloses wherein the gear arrangement, pivot element, and knife arm are within an enclosure (Figure 4 shows all of the elements within upward turned enclosure 51).
Regarding claim 10, in an alternative interpretation, Evans discloses wherein the gear arrangement is a substantially disc- shaped gear (gear 25 is considered to be disc-shaped) and an eccentric element that is a substantially disc-shaped eccentric element (Bearing element 38 is considered to be disc-shaped and is interpreted to be an eccentric element connected to the gear 25 via pin 37 at the first end of arm 40).

Regarding claim 11, Evans discloses wherein the gear arrangement is adjacent the eccentric
element (Figure 5 shows gear 25 adjacent element 37).

Regarding claim 12, Evans discloses wherein the gear arrangement has a major side face facing a major side face of the eccentric element (As the two elements 25 and 37 are in contact with one another, the contacting surfaces are considered to be “major side” faces).

1. (Original) A sickle drive comprising: an enclosure; a rotatable gear within the enclosure for rotation about a generally upstanding rotational axis; a drive arm within the enclosure, the drive arm having a first end eccentrically connected to the rotatable gear, and a second end opposite the first end, the drive arm extending substantially laterally of the rotatable gear; a pivot shaft within the enclosure; a pivot arm within the enclosure, the pivot arm having a first end pivotably connected to the second end of the drive arm, and a second end opposite the first end and operatively connected to the pivot shaft, the pivot arm extending substantially transverse to a longitudinal axis of the drive arm; and a sickle drive arm operatively connected to the pivot shaft and extending out of the enclosure, wherein the sickle drive arm is axially spaced from the pivot arm along a longitudinal axis of the pivot shaft.



3. (Original) The sickle drive of claim 1, wherein the drive arm extends in a widthwise direction of the enclosure.

4, (Original) The sickle drive of claim 1, wherein the drive arm is connected to a medial side of the pivot arm.

5. (New) The sickle drive of claim 1, wherein the pivot arm extends substantially perpendicular to the longitudinal axis of the drive arm.

6. (New) A sickle drive comprising: a gear arrangement for rotation about a rotational axis; a drive arm having a first end that includes an eccentric element connected to the gear arrangement, and a second end opposite the first end, the drive arm extending away from gear arrangement; a pivot element having a first end pivotably connected to the second end of the drive arm, and a second end opposite the first end and operatively connected to a pivotal axis, the pivot element extending substantially transverse to a longitudinal axis of the drive arm; and a knife arm operatively connected to the pivotal axis

7. (New) The sickle drive of claim 6, wherein the knife arm is axially spaced from the pivot element along a longitudinal axis of the pivotal shaft.



9. (New) The sickle drive of claim 6, wherein the gear arrangement, pivot element, and knife arm are within an enclosure.

10. (New) The sickle drive of claim 6, wherein the gear arrangement is a substantially disc- shaped gear and the eccentric element is a substantially disc-shaped eccentric element.

11. (New) The sickle drive of claim 6, wherein the gear arrangement is adjacent the eccentric
element.

12. (New) The sickle drive of claim 6, wherein the gear arrangement has a major side face facing a major side face of the eccentric element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 6, 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roehrs (DE 2444173).
Regarding claim 6, Evans discloses a sickle drive comprising: a drive arrangement (1) for rotation about a rotational axis; a drive arm (3) having a first end that includes an eccentric element connected to the drive arrangement (Arms 3 are eccentrically connected to the drive as shown in figure 2), and a second end opposite the first end, the drive arm extending away from gear arrangement; a pivot element (Defined as portion of lever 4 connecting pivot 5 to arm 3) having a first end pivotably connected to the second end of the drive arm, and a second end opposite the first end and operatively connected to a pivotal axis (5), the pivot element extending substantially transverse to a longitudinal axis of the drive arm; and a knife arm (Defined as portion of lever 4 connecting pivot 5 to knife) operatively connected to the pivotal axis. 
Evans presents an alternative eccentric drive powered by a hydraulic motor 1 and is therefore lacking the use of a gear arrangement to provide eccentric drive. 
Examiner takes official notice that it is old and well known to provide eccentric drive to a sickle knife via a gear assembly.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have replaced the hydraulic drive component with a gear drive assembly.  

Regarding claim 8, Evans discloses wherein the knife arm extends away from the pivotal shaft a direction substantially opposite a direction the pivotal element extends away from the pivotal shaft (Figure 2).

Regarding claim 9, Evans discloses wherein the gear arrangement, pivot element, and knife arm are within an enclosure (¶0012).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitterdorf (AT 389029). 
Regarding claim 9, Mitterdorf discloses wherein the gear arrangement and pivot element are within an enclosure (Figure 2).
The knife arm (24/25) of Mitterdorf is outside of the enclosure 4.  
It would have been an obvious matter of design choice to extend the enclosure to cover the top of shaft 19/20 to protect the joint from dust and debris.  Further, applicant has not disclosed that the knife arm being partially within the enclosure solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention of Mitterdorf would perform equally as well as the invention claimed by applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671